Filed 6/26/14 P. v. Wanamaker CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----


THE PEOPLE,                                                                                  C071060

                   Plaintiff and Respondent,                                     (Super. Ct. No. 10F04690)

         v.

THOMAS ROBERT WANAMAKER,

                   Defendant and Appellant.




         Appointed counsel for defendant Thomas Robert Wanamaker asked this court to
review the record to determine whether there are any arguable issues on appeal. (People
v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would result in
a disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         On July 18, 2010, law enforcement responded to a report of a shooting in Citrus
Heights. Officers arrived to find a Chevy Lumina parked at a Shell gas station. The
Chevy had three bullet holes in it and officers found broken glass and two shell casings in
a nearby Chuck E. Cheese parking lot.

                                                             1
       Stephanie Elliott, the driver of the Chevy, told the officers there were five
passengers in her car, including a three-year-old child and a man named Thomas Hilton.
Elliott informed the officers that, earlier, she drove Hilton and the other passengers to a
nearby liquor store so that Hilton could buy cigarettes. When Hilton got out of the Chevy
to go inside the liquor store, he stopped at a white convertible automobile and asked
Tiffany Gangstee for a dollar.
       Gangstee screamed at Hilton, which made Hilton’s girlfriend Nicole Godfrey
angry and everyone inside the Chevy got out of the Chevy. Godfrey threatened Gangstee
and another passenger from the Chevy, Kenneth Smith, told Gangstee to call her
boyfriend. Using her cell phone, Gangstee called her boyfriend, defendant, and he came
out of a grocery store located in the same strip mall as the liquor store. Defendant was
calm, everyone talked, and everyone parted ways.
       Elliott then drove the Chevy toward the Chuck E. Cheese, as she did, she saw that
Gangstee and defendant’s white convertible was following her. She pulled to the side of
the road and let the convertible pass her. She waited a few seconds after seeing the car
turn right, and then drove the same path as the white convertible before driving into the
Chuck E. Cheese parking lot.
       After entering the Chuck E. Cheese parking lot, Godfrey saw the white convertible
approach the Chevy on the driver’s side. Hilton opened the rear driver’s side door of the
Chevy and began to “challenge” defendant and Gangstee. Hilton never got out of the
Chevy, but he opened his door intending to fight defendant. Elliott also saw the white
convertible on the driver’s side of her car. She then watched Gangstee lean her seat back
and saw defendant open fire on the Chevy with a handgun.
       One bullet from defendant’s gun grazed Elliott, leaving a burn mark. Another
bullet went through the open door and hit Godfrey in her left knee. Three bullets hit
Hilton, one in his left buttock and two in his left quadricep.



                                              2
        Defendant was subsequently arrested and charged with three counts of assault with
a semi-automatic firearm (Pen. Code, § 245, subd. (b)), discharging a firearm at an
occupied motor vehicle (Pen. Code, § 246), discharging a firearm from a motor vehicle
(former Pen. Code, § 12034, subd. (d)), and willfully under circumstances likely to
produce great bodily injury permitting a child to suffer and be inflicted with physical pain
and mental suffering (Pen. Code, § 273a, subd. (a)). The People further alleged that
defendant inflicted great bodily injury upon the assault victims (former Pen. Code,
§ 12022.7, subd. (a)) and personally used a firearm during the commission of his crimes
(former Pen. Code, § 12022.5, subd. (a)(1)).
        Defendant pled no contest to one count of assault with a semi-automatic firearm,
admitted personally using a firearm, and admitting personally inflicting great bodily
injury on his victim. The People moved to dismiss the remaining charges with a Harvey1
waiver; the trial court took their motion under submission. The court also advised
defendant that, as a result of his plea, defendant was facing up to 22 years in state prison.
        At sentencing, defendant argued there were mitigating circumstances warranting
imposition of the mitigated or middle term. The People and the probation department
recommended imposition of the maximum term. After both sides submitted the matter,
the trial court sentenced defendant to an aggregate term of 22 years in state prison: nine
years for the assault conviction, 10 years for the firearm enhancement, and three years for
the great bodily injury enhancement. The court dismissed the remaining charges and
ordered defendant to pay various fines and fees. The court also awarded defendant a total
of 655 days of presentence custody credits.
        Defendant appeals without a certificate of probable cause.




1   People v. Harvey (1979) 25 Cal.3d 754.

                                               3
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                         MURRAY                , J.



We concur:



      BUTZ                   , Acting P. J.



      DUARTE                 , J.




                                              4